NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           31-MAR-2022
                                           08:06 AM
                                           Dkt. 19 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

     MARIA ABELLO and TEACUM, INC., Plaintiffs-Appellees, v.
KYLE K. KOPITKE, Defendant-Appellant; NATIONAL KOREAN WAR MUSEUM,
           Defendant-Appellee, and DOE DEFENDANTS 1-10,
                       Defendants-Appellees.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC101002183)


              ORDER GRANTING MOTION TO DISMISS APPEAL
      (By:   Ginoza, Chief Judge, Leonard and McCullen, JJ.)
           Upon consideration of self-represented Defendant-
Appellant Kyle K. Kopitke's (Kopitke) January 28, 2022 Motion for
Voluntary Dismissal of Appeal, the papers in support and in
response, and the record, it appears that (1) Kopitke seeks to
dismiss this docketed appeal; and (2) dismissal is authorized by
Hawai#i Rules of Appellate Procedure Rule 42(b). Therefore, IT
IS HEREBY ORDERED that the motion is granted and the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, March 31, 2022.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Sonja M.P. McCullen
                                    Associate Judge